Case: 15-40184      Document: 00513243054         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40184
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOEL SALGADO-PADILLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-228-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose Salgado-Padilla raises
an argument that he concedes is foreclosed by United States v. Martinez-Lugo,
782 F.3d 198, 204-05 (5th Cir. 2015), petition for cert. filed (June 19, 2015)
(No. 14-10355).      In Martinez-Lugo, 782 F.3d at 204-05, we held that an
enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior conviction of a drug
trafficking offense is warranted regardless whether the conviction for the prior


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40184   Document: 00513243054    Page: 2   Date Filed: 10/22/2015


                               No. 15-40184

offense required proof of remuneration or commercial activity. Accordingly,
the motion for summary disposition is GRANTED, and the judgment of the
district court is AFFIRMED.




                                    2